                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                               §
 TEXAS PELLETS, INC. and GERMAN
                                               §
 PELLETS TEXAS, LLC,
                                               §
             Plaintiffs,                       §
 OFFICIAL UNSECURED CREDITORS                  §
 COMMITTEE OF TEXAS PELLETS,                   §
 INC. AND GERMAN PELLETS, LLC,                 §
                                               §
             Intervenor Plaintiff,             §        Case No. 2:18-cv-00178-JRG-RSP
 v.                                            §
                                               §
 GERMAN PELLETS GMBH, IPBG                     §
 PELLETS BETEILIGUNGS GMBH,                    §
 PETER LEIBOLD, ANNE LEIBOLD,                  §
 and MICHAEL LEIBOLD,                          §
             Defendants.                       §

                                           ORDER

       Before the Court is the Order and Report and Recommendation of Magistrate Judge Payne

filed August 29, 2019 (Dkt. No. 58.), w h i c h r e c o m m e n d e d d e n i a l o f Defendants
   .
Anna, Michael, and Peter Leibold’s Motion to Dismiss (Dkt. No. 27) and German Pellets

GmbH’s Motion to Dismiss (Dkt. No. 29). No objections have been filed.

        Finding the reasons set forth in the Order and Report and Recommendation to be correct,

the Recommendation is adopted. Consequently, Defendants Anna, Michael, and Peter Leibold’s

Motion to Dismiss (Dkt. No. 27) and German Pellets GmbH’s Motion to Dismiss (Dkt. No.

29) are denied.

      So ORDERED and SIGNED this 27th day of September, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
